          Case 1:20-cv-00045-TJK Document 5 Filed 02/27/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
GUN OWNERS OF                 )
AMERICA, INC.,                 )
                               )
                  Plaintiff,   )
                               )
v.                             )   Civil Docket No. 20-45-TJK
                              )
BUREAU OF ALCOHOL,             )
TOBACCO, FIREARMS &           )
EXPLOSIVES,                   )
                              )
                  Defendant.   )
_____________________________ )

    NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Gun Owners of

America, Inc. hereby gives notice that the above-captioned action is voluntarily dismissed,

without prejudice, against the defendant.

   Dated: February 27, 2020                       Respectfully submitted,

                                                  /s/ Robert J. Olson
                                                  Robert J. Olson
                                                  (D.C. Bar No. 1029318)
                                                  Jeremiah L. Morgan
                                                  (D.C. Bar No. 1012943)
                                                  William J. Olson
                                                  (D.C. Bar No. 233833)
                                                  William J. Olson, P.C.
                                                  370 Maple Avenue, West, Suite 4
                                                  Vienna, VA 22180-5615
                                                  703-356-5070 (telephone)
                                                  wjo@mindspring.com

                                                  Counsel for Plaintiff
